Exhibit 10.4

 

Healthcare Merger Corp.

623 Fifth Avenue, 14th Floor

New York, NY 10022

 

December 12, 2019

 

MTS Health Partners, L.P.

623 Fifth Avenue, 14th Floor

New York, NY 10022

 

Re: Administrative Support Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between Healthcare Merger Corp. (the “Company”) and
MTS Health Partners, L.P. (the “MTS”), dated as of the date hereof, will confirm
our agreement that, commencing on the date the securities of the Company are
first listed on The Nasdaq Capital Market (the “Listing Date”), pursuant to a
Registration Statement on Form S-1 and prospectus filed with the U.S. Securities
and Exchange Commission (the “Registration Statement”) and continuing until the
earlier of the consummation by the Company of an initial business combination or
the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”):

 

(i) MTS shall make available, or cause to be made available, to the Company,
at 623 Fifth Avenue, 14th Floor New York, NY 10022 (or any successor location of
the MTS), certain office space, utilities and secretarial and administrative
support as may be reasonably required by the Company. In exchange therefor, the
Company shall pay to MTS the sum of $10,000 per month on the Listing Date and
continuing monthly thereafter until the Termination Date; and

 

(ii) MTS hereby irrevocably waives any and all right, title, interest, causes of
action and claims of any kind as a result of, or arising out of, this letter
agreement (each, a “Claim”) in or to, and any and all right to seek payment of
any amounts due to it out of, the trust account established for the benefit of
the public stockholders of the Company and into which substantially all of the
proceeds of the Company’s initial public offering will be deposited (the “Trust
Account”) as a result of, or arising out of, this letter agreement, and hereby
irrevocably waives any Claim it may have in the future, which Claim would
reduce, encumber or otherwise adversely affect the Trust Account or any monies
or other assets in the Trust Account, and further agrees not to seek recourse,
reimbursement, payment or satisfaction of any Claim against the Trust Account or
any monies or other assets in the Trust Account for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of law principles.

 

[Signature Page Follows]

 



 

 

 

  Very truly yours,       HEALTHCARE MERGER CORP.         By: /s/ Dennis M.
Conroy     Name: Dennis M. Conroy     Title: Chief Financial Officer

 

AGREED TO AND ACCEPTED BY:

 

MTS HEALTH PARTNERS, L.P.

 

By:  /s/ Dennis M. Conroy     Name: Dennis M. Conroy     Title: Chief Financial
Officer  

 

[Signature Page to Administrative Support Agreement]

 

 

 



 

 